PER CURIAM:
Eric David Jeter appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil action under 42 U.S.C. § 1983 (2000) without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jeter v. McFadden, No. CA-05-1703-GRA (D.S.C. Aug. 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED